Citation Nr: 0933516	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 1, 2006, for 
additional compensation for a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded additional 
compensation benefits for a dependent child, effective March 
1, 2006


FINDINGS OF FACT

1.  The Veteran has been in receipt of disability 
compensation of 30 percent or greater since November 2002. 

2.  The Veteran's daughter, H. N. D., was born in January 
2005.

3.  The Veteran claimed H. N. D. as a dependent child for 
purposes of additional VA compensation on February 13, 2006; 
his compensation benefits were adjusted to include H.N.D, 
effective March 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2006, 
for additional compensation for a dependent child have not 
been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.31, 3.204, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


Legal Criteria

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for 
each dependent.  The additional allowance is payable from the 
effective date of the rating if proof of dependency is 
received within one year from the date of notification of 
such rating action.  38 U.S.C.A. § 5110(f).  

Pursuant to 38 C.F.R. § 3.204 (a)(1), except as provided in 
paragraph (a)(2) of this section, VA will accept, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, the statement of a claimant as to the 
birth of a child, provided that the statement contains: the 
date (month and year) and place of the event; the full name 
and relationship of the other person to the claimant; and, 
where the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child.  In addition, a claimant must provide the 
social security number of any dependent on whose behalf he or 
she is seeking benefits.

The effective date of the award of any benefit or increase by 
the birth/adoption of a child shall be the date of that event 
if proof is received by VA within a year from the date of 
birth.  38 U.S.C.A. § 5110(n).  The effective date will be 
the latest of the following dates: (1) date of claim; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for 
dependents is the date of the birth of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest that the additional award of compensation for a 
dependent child can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

Analysis

The Veteran seeks retroactive VA compensation for his 
daughter, H.N.D. as a dependent child.

The Veteran's initial service connection claim was received 
in November 2002.  In a rating decision issued in January 
2003, service connection was established for low back strain; 
patellofemoral pain syndrome, bilateral knees; status post 
right inguinal hernia repair with scar; status post excision 
of cyst behind left ear with residual numbness; status post 
excision of cyst behind right ear with residual numbness; 
onychomycosis, left toenails; and ano fissure.  The Veteran's 
combined evaluation was 40 percent, effective from November 
10, 2002.  Hence, the Veteran has been in receipt of at least 
a 30 percent disability rating since November 2002.

On the VA compensation letter sent to the Veteran in February 
2003, he was informed that he should tell VA immediately if 
there was any change in the status of his dependents.

The Veteran's daughter, H. N. D., was born in January 2005.  
In February 2006, the Veteran claimed H. N. D. as a dependent 
child for purposes of additional VA compensation.  He 
included a copy of her birth certificate and Social Security 
card to support his claim.  

The Veteran's daughter was added to his benefit award, 
effective March 1, 2006.  In a September 2006 statement, the 
Veteran's representative contended that the daughter should 
have been added prior to the effective date of March 1, 2006, 
because the Veteran was told he had to obtain a copy of 
daughter's Social Security card in order to add her as a 
dependent.  In the Veteran's August 2006 substantive appeal, 
he argued that he was not at fault for the delay in notifying 
VA of the birth of his daughter, because the delay in 
receiving H. N. D.'s Social Security card was due to 
extenuating circumstances beyond his control.  

The Veteran's daughter was born in January 2005; but there is 
no documentation in the claims file prior to the February 
2006 showing that the Veteran had an additional dependent 
child.  

Although the Veteran argues that the delay in receiving his 
daughter's Social Security card was due to extenuating 
circumstances beyond his control, this had no bearing on his 
duty to inform VA of the birth of his daughter, if he desired 
to receive additional VA compensation on her behalf.  As his 
representative acknowledges, VA regulations do not require a 
Social Security number be furnished for children under the 
age of two, on the date of which the claim is received.  
Rather, the Veteran need only to have informed VA of her 
birth; his statement in this regard would have been 
sufficient to establish evidence of her birth.  See 38 C.F.R. 
§ 3.204 (a)(1).

It is well settled that faulty advice, even if provided by a 
VA employee, cannot serve as the basis for paying benefits 
not otherwise authorized by law.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

There is no law or regulation that allows VA to grant an 
earlier effective date on the basis presented by the Veteran.  
Persons dealing with the United States Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).  Moreover, the VA 
compensation letter sent to the Veteran in February 2003 
noted that he was to inform VA immediately if there was any 
change in the status of his dependents, which would include 
the birth of his daughter as an additional dependent.

Since evidence of H.N.D.'s birth was not received within a 
year of the event, her birth date is not the date of the 
claim for additional compensation for dependents.  The proper 
date of the claim is the date notice was received of her 
existence- this is the effective date, February 13, 2006.  
Thus, the earliest date for the additional award of 
compensation is the first day of the month following the 
effective date; this is March 1, 2006.  See 38 C.F.R. § 3.31.

Because the law does not authorize payment of benefits 
earlier than March 1, 2006, the appeal is denied as a matter 
of law.


ORDER

An effective date prior to March 1, 2006, for additional 
compensation for a dependent child is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


